DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 18-19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 7:
Claim 7 recites the limitation "the color conversion layer".  There is insufficient antecedent basis for this limitation in the claim. Note that the “color conversion element” in claim 1 is not proper antecedent basis for “the color conversion layer” in claim 7 since the terminologies are different.

Regarding claim 18:
light conversion layer".  There is insufficient antecedent basis for this limitation in the claim. Note that the “color conversion element” in claim 1 is not proper antecedent basis for “the light conversion layer” in claim 18 since the terminologies are different.

Regarding claim 19:
	Claim 19 depends on claim 18 and inherit at least the same deficiencies as discussed above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by [Pan; John-Chungteh et al., US 20090231847 A1].

Regarding claim 1:
	Pan discloses:
1. An electronic device [Pan: ¶ 0002: “The present invention relates generally to an illuminating device, and more particularly to a LED illuminating device”: “LED illuminating device”], comprising: 
a backlight module (10) [Pan: Fig.4: direct-light backlight module 36], comprising: 
a substrate (11) [Pan: Fig.4: substrate 40];
	a plurality of light emitting diodes (13) [Pan: Fig.4: LED chips 38] disposed on the substrate (11) [Pan: Fig.4: substrate 40; ¶ 0029: “unpacked LED chips 38 are mounted on a substrate 40”], 
[Pan: Fig.4: LED chips 38] are blue light emitting diodes [Pan: ¶ 0009: “a plurality of blue LEDs mounted on the substrate”];
	a protection layer (14) [Pan: Fig.4: protective layer 42] disposed on the substrate (11) [Pan: Fig.4: substrate 40; ¶ 0029: “a protective layer 42 is coated on the substrate 40”] and covering the plurality of light emitting diodes (13) [Pan: Fig.4: LED chips 38; ¶ 0029: “protective layer 42 is coated on the substrate 40 to cover the LED chips 38” ];
	and a color conversion element (24) [Pan: Fig.4: diffusing plate 44; ¶ 0029: “A diffusing plate 44 is doped with phosphor powder 44”; ¶ 0009: “and an optical layer, which is mounted on the frame and is kept a predetermined distance from the blue LEDs, for diffusing rays of the blue LEDs and for converting the rays of the blue LEDs to white light LEDs”; ¶ 0022: “and the converting layer has phosphor powder to convert blue light to whit light”; Examiner: As is apparent from the disclosure of Pan, the phosphor powder in the diffusing plate 44 is the material which causes blue light to convert to white light.], disposed on the plurality of light emitting diodes (13) [Pan: Fig.4; Examiner: As shown in Fig.4, the diffusing plate 44 is disposed at least indirectly on the LED chips 38.].

Regarding claim 2:
	Pan discloses:
2. The electronic device of claim 1, 
	wherein the protection layer (14) [Pan: Fig.4: protective layer 42] directly contacts the plurality of light emitting diodes (13) [Pan: Fig.4: LED chips 38; ¶ 0029: “protective layer 42 is coated on the substrate 40 to cover the LED chips 38”; Examiner: As shown in Fig.4, the protective layer 42 directly contacts the LED chips 38.].

Regarding claim 4:
	Pan discloses:
4. The electronic device of claim 1, 
	wherein the protection layer (14) [Pan: Fig.4: protective layer 42] comprises an optical gel, a silicone gel [Pan: ¶ 0029: “The protective layer 42 may be epoxy, silicon, or other relative materials”: “silicon”; Examiner: Silicon is intrinsically like a gel-type substance.], a semi-transparent gel or a combination thereof.

Regarding claim 20:
	Pan discloses:
20. The electronic device of claim 1, which the plurality of light emitting diodes (13) [Pan: Fig.4: LED chips 38] are respectively a light emitting diode with five light emitting surfaces [Pan: Fig.4: LED chips 38; Examiner: As shown in Fig.4, there are 5 LED chips 38 shown, each has its own LED surface. Accordingly, there are five light emitting surfaces. Alternatively (alternative interpretation), each LED chip 38 has its own light emitting surface wherein virtual lines maybe created to divide the surface as a light emitting surface so that five light emitting surfaces are created in theory].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over [Pan; John-Chungteh et al., US 20090231847 A1] in view of [Li, Fu-Lin, CN 112882281 A].
Note: Foreign document has been machine translated. Refer to attached machine translation.

Regarding claim 3:
	Pan discloses:
3. The electronic device of claim 1.
	However, Pan does not expressly disclose:
wherein a refractive index of the protection layer (14) is ranged from 1.4 to 1.6.
	Lin discloses:
wherein a refractive index of the protection layer (14) is ranged from 1.4 to 1.6 [Li: translation (underlined and highlighted in translated document): “In order to overcome the total reflection problem, it is necessary to adopt the material with lower refractive index to make the protective layer 13, when the refractive index of the protective layer 13 is 1.41, generating the critical angle of total reflection is 44.13 degrees; namely the light emitted by the micro light emitting diode 12 only has the light emitting angle less than 44.13 degrees can be emitted from the protective layer 13, incident into the air. If the protective layer 13 is formed using a material having a higher refractive index, for example, if the refractive index of the protective layer is 1.54, then the critical angle of the total reflection is reduced to 39.88 degrees; then the light emitted by the micro-light emitting diode only has light emitting angle less than 39.88 degrees can be emitted from the protective layer 13, so that the light source utilization rate is low”; Examiner: The refractive index 1.41 falls within the claimed range 1.4 to 1.6.].
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the concept above of Li in the invention of Pan in order to yield the predictable result of yielding a relatively high light source utilization rate.  

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over [Pan; John-Chungteh et al., US 20090231847 A1] in view of [Li; Xiangtong et al., US 20180059482 A1].

Regarding claim 5:
	Pan discloses:
5. The electronic device of claim 1.
	However, Pan does not expressly disclose:
wherein the backlight module (10) further comprises a first brightness enhancement film  (21) disposed on the color conversion element (24).
	Li discloses:
wherein the backlight module (10) further comprises a first brightness enhancement film (21) [Li: Fig.2: Films 28; ¶ 0035: “Films 28 may include brightness enhancement films that help to collimate light 44 and thereby enhance the brightness of display 14 for user 20”] disposed on the color conversion element (24) [Li: Fig.2: phosphor layer 30; ¶ 0036: “Blue light from light-emitting diodes 38 may be converted into white light by a photoluminescent material such as phosphor layer 30 (e.g., a layer of white phosphor material or other photoluminescent material that converts blue light into white light).”; Examiner: As shown in Fig.2, films 28 are disposed on the phosphor layer 30].
 diffusing plate 44 doped with phosphor powder 44 of Pan, in order to yield the predictable result of enhancing the brightness of the electronic device [Li: ¶ 0035: “Films 28 may include brightness enhancement films that help to collimate light 44 and thereby enhance the brightness of display 14 for user 20”]. 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over [Pan; John-Chungteh et al., US 20090231847 A1] in view of [Chang Moon Hwan et al., KR 20080032506 A] (hereinafter referred to as Chang).
Note: Foreign document has been machine translated. Refer to attached machine translation.

Regarding claim 6:
	Pan discloses:
6. The electronic device of claim 1.
	However, Pan does not expressly disclose:
wherein the backlight module (10) further comprises a reflective layer (12) disposed on the substrate (11) and disposed between two adjacent light emitting diodes (13) of the plurality of light emitting diodes (13).
	Chang discloses:
wherein the backlight module (10) further comprises a reflective layer (12) [Chang: Fig.3; reflective layer 220 ] disposed on the substrate (11) [Chang: Fig.3: substrate 210] and disposed between two adjacent light emitting diodes (13) [Chang: Fig.3: light emitting diode 230] of the plurality of light emitting diodes (13) [Chang: Fig.3: light emitting diode 230; translation (underlined and highlighted in translated document): “In this case, a light emitting diode 230 is mounted on an upper surface of the substrate 210 according to the present invention, and a reflective layer 220 is formed between the light emitting diodes 230”].
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the concept above of Chang in the invention of Pan, for example by adding the reflective layer 220 of Chang between the LED chips 38 of Pan, in order to yield the predictable result of improving the brightness of the electronic device.    

Claims 8-10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over [Pan; John-Chungteh et al., US 20090231847 A1] in view of [Notoshi; Tomoharu et al., US 20200379298 A1].

Regarding claim 8:
	Pan discloses:
8. The electronic device of claim 1.
	However, Pan does not expressly disclose:
wherein the backlight module (10) further comprises an optical film (27) with microstructure array disposed on the protection layer (14).
	Notoshi discloses:
wherein the backlight module (10) [Notoshi: Fig.10: Lighting device 1Y] further comprises an optical film (27) [Notoshi: Fig.10: prism sheet 91Y] with microstructure array [Notoshi: Fig.10-11; ¶ 0139: “Lighting device 1Y used in liquid crystal display device 100Y according to the present modification differs from lighting device 1X according to the second exemplary embodiment illustrated in FIG. 9 in the configuration of the prism sheet. Specifically, prism sheet 91Y used in lighting device 1Y according to the present modification has a configuration in which a polyhedron structure is provided on a transparent plate such as an acrylic resin. Specifically, prism sheet 91Y has a 100° polyhedron structure as illustrated in FIG. 11”] disposed on the protection layer (14) [Examiner: The claimed “protection layer” is disclosed by Pan as “protective layer 42”. The combination of Pan in view of Notoshi would yield the claimed arrangement in which the optical film is disposed on the protection layer].
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the concept above, for example by disposing the prism sheet 91Y of Notoshi over the protective layer 42 and LED chips 38 of Pan, in order to yield the predictable result of improving the brightness, such as the brightness uniformity, of the electronic device.    

Regarding claim 9:
	Pan discloses:
9. The electronic device of claim 8.
	However, Pan does not expressly disclose:
wherein the backlight module further comprises a first brightness enhancement film disposed on the optical film.
	Notoshi discloses:
wherein the backlight module (10) [Notoshi: Fig.10: Lighting device 1Y] further comprises a first brightness enhancement film  (21) [Notoshi: Fig.10: optical sheet 60; ¶ 0068: “Optical sheet 60 is, for example, a prism sheet, a diffusion sheet, or a polarizing sheet. Optical sheet 60 is not limited to one but may be made up of a plurality of sheets selected from a prism sheet, a diffusion sheet, and a polarizing sheet. The polarizing sheet is, for example, a reflective polarizing film, and is a dual brightness enhancement film (DBEF) manufactured by the 3M Company”: “a dual brightness enhancement film (DBEF) manufactured by the 3M Company”] disposed on the optical film (27) [Notoshi: Fig.10: prism sheet 91Y; Examiner: As shown in Fig.10, the optical sheet 60 is disposed on the prism sheet 91Y].
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the concept above of Notoshi in the invention of Pan, for example by adding the optical sheet 60 with a dual brightness enhancement film (DBEF) and the prism sheet 91 of Notoshi over the protective layer 42 and LED chips of Pan, in order to yield the predictable result of improving the brightness, such as brightness uniformity, of the electronic device.  

Regarding claim 10:	Pan discloses:
10. The electronic device of claim 8.
	However, Pan does not expressly discose:
wherein the optical film (27) has an upper surface and a bottom surface opposite to the upper surface, and the bottom surface faces the protection layer (14);	 
	wherein a plurality of polyhedron cavities are disposed on the upper surface, and the plurality of polyhedron cavities are arranged in an array.
	Notoshi discloses:
wherein the optical film (27) [Notoshi: Fig.10: prism sheet 91Y] has an upper surface [Notoshi: Fig.10: prism sheet 91Y; Examiner: As shown in Fig.10, the upper surface of the prism sheet 91 is construed as the claimed “upper surface”.] and a bottom surface [Notoshi: Fig.10: prism sheet 91Y; Examiner: As shown in Fig.10, the bottom surface of the prism sheet 91 is construed as the claimed “bottom surface”.] opposite to the upper surface [Notoshi: Fig.10: prism sheet 91Y; Examiner: As shown in Fig.10, the bottom surface of the prism sheet 91Y is opposite to the upper surface of the prism sheet 81 ], and the bottom surface faces the protection layer (14) [Examiner: The claimed “protection layer” is disclosed by Pan as “protective layer 42”. The combination of Pan in view of Notoshi would yield the claimed arrangement in which the bottom surface of the prism sheet 91Y faces the protective layer 42];	 
	wherein a plurality of polyhedron cavities are disposed on the upper surface [Pan: Figs. 10-11; ¶ 0139: “Specifically, prism sheet 91Y used in lighting device 1Y according to the present modification has a configuration in which a polyhedron structure is provided on a transparent plate such as an acrylic resin. Specifically, prism sheet 91Y has a 100° polyhedron structure as illustrated in FIG. 11”; Examiner: As shown in Fig.9, the polyhedrons are formed on the upper surface of the prism sheet 91Y], and the plurality of polyhedron cavities are arranged in an array [Pan: Figs. 9-10; ¶ 0139: “Specifically, prism sheet 91Y used in lighting device 1Y according to the present modification has a configuration in which a polyhedron structure is provided on a transparent plate such as an acrylic resin. Specifically, prism sheet 91Y has a 100° polyhedron structure as illustrated in FIG. 11”; Examiner: As shown In Fig.11, the polyhedron structures are formed in an array.].
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the concept above, for example by disposing the prism sheet 91Y of Notoshi over the protective layer 42 and LED chips 38 of Pan, in order to yield the predictable result of improving the brightness, such as the brightness uniformity, of the electronic device.    

Regarding claim 14:
	Pan discloses:
14. The electronic device of claim 10.
	However, Pan does not expressly disclose:
wherein the bottom surface is a plane surface.
	Notoshi discloses:
Notoshi: Fig.10: prism sheet 91Y; Examiner: As shown in Fig.10, the bottom surface of the prism sheet 91 is construed as the claimed “bottom surface”.] is a plane surface Notoshi: Fig.10: prism sheet 91Y; Examiner: As shown in Fig.10, the bottom surface of the prism sheet 91 is a plane surface].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the concept above, for example by disposing the prism sheet 91Y of Notoshi over the protective layer 42 and LED chips 38 of Pan, in order to yield the predictable result of improving the brightness, such as the brightness uniformity, of the electronic device.    

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over [Pan; John-Chungteh et al., US 20090231847 A1] in view of [Notoshi; Tomoharu et al., US 20200379298 A1] and further in view of [Kim Man Seok et al., KR 20100009827 A] (hereafter Kim).
Note: Foreign document has been machine translated. Refer to attached machine translation.

Regarding claim 11:
	Pan in view of Notoshi discloses:
11. The electronic device of claim 10.
	However, Pan in view of Notoshi does not expressly disclose:
wherein widths of the plurality of polyhedron cavities are respectively ranged from 50 pm to 180 pm, and depths of the plurality of polyhedron cavities are respectively ranged from 10 pm to 50 pm.
	Kim discloses:
wherein widths of the plurality of polyhedron cavities are respectively ranged from 50 μmto 180 μm [Kim: translation (highlighted in translated document): “each of the plurality of fine polyhedral structures each having a depth of 0.1 – 50 μm”], and depths of the plurality of polyhedron cavities are [Kim: translation (underlined and highlighted in translated document): “each of the plurality of fine polyhedral structures are 0.1 to 50 μm height”].
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the concept above of Kim in the invention of Pan in view of Notoshi in order to yield the predictable result of improving the brightness, such as brightness uniformity, of the electronic device.   

Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over [Pan; John-Chungteh et al., US 20090231847 A1] in view of [Notoshi; Tomoharu et al., US 20200379298 A1] and further in view of [Zhang, Xiao-qi et al., CN 111338126 A].
Note: Foreign document has been machine translated. Refer to attached machine translation.

Regarding claim 15:
	Pan in view of Notoshi discloses:
15. The electronic device of claim 14.
	However, Pan in view of Notoshi does not expressly disclose:
wherein at least one reflective unit (276) is disposed on the bottom surface (272), and the at least one reflective unit (276) is disposed correspondingly to at least one of the plurality of light emitting diodes (13).
	Zhang discloses:
wherein at least one reflective unit (276) [Zhang: Figs.2-3: reflecting structure 1001] is disposed on the bottom surface (272) [Zhang: Fig.2; translation (highlighted in translated document): “As shown in FIG. 2, the optical film set 101 of the lower surface is provided with a first reflecting structure 1001”], and the at least one reflective unit (276) [Zhang: Figs.2-3: reflecting structure 1001] is disposed [[Zhang: Figs.2-3: mini-LED chip 1022; translation (highlighted in translated document): “As shown in FIG. 2, the optical film set 101 of the lower surface is provided with a first reflecting structure 1001, the first reflective structure 1001 and the mini-LED chip 1022 are corresponding to each other.”].
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the concept above of Zhang in the invention of Pan in view of Notoshi in order to yield the predictable result of improving the brightness of the electronic device.

Regarding claim 16:
	Pan in view of Notoshi discloses:
16. The electronic device of claim 15.
However, Pan in view of Notoshi does not expressly disclose:
wherein an area of the at least one reflective unit (276) is 50% to 150% of an area of an upper surface of the at least one of the plurality of light emitting diodes (13).
	Zhang discloses:
wherein an area of the at least one reflective unit (276) is 50% to 150% of an area of an upper surface of the at least one of the plurality of light emitting diodes (13) [Zhang: Figs.2-3; Examiner: As shown in Figs. 2-3, the surface area of the reflective structure overlaps or is of the same size (i.e., 100%) of the surface area of the mini-LED chip 1022. Accordingly, its 100% which falls into the claimed range 50% to 150%.].
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the concept above of Zhang in the invention of Pan in view of Notoshi in order to yield the predictable result of improving the brightness of the electronic device.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over [Pan; John-Chungteh et al., US 20090231847 A1] in view of [Notoshi; Tomoharu et al., US 20200379298 A1], [Zhang, Xiao-qi et al., CN 111338126 A] and further in view of [Jin, Qi-cheng, CN 111722435 A].
Note: Foreign document has been machine translated. Refer to attached machine translation.

Regarding claim 17:
	Pan in view of Notoshi and Zhang discloses:
17. The electronic device of claim 15.
	However, Pan in view of Notoshi and Zhang does not expressly disclose:
wherein a reflectivity of the at least one reflective unit is ranged from 75% to 99%.
	Jin discloses:
wherein a reflectivity of the at least one reflective unit is ranged from 75% to 99% [Jing: translation (highlighted in translated document): “At this time, the reflection pattern and the reflection sheet has a reflectivity of about 92 %;”] .
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the concept above of Jin in the invention of Pan in view of Notoshi and Zhang in order to yield the predictable result of improving the brightness of the electronic device.  

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over [Pan; John-Chungteh et al., US 20090231847 A1] in view of [Jeon Seongman et al., EP 3053874 A1].
Note: Foreign document has been machine translated. Refer to attached machine translation.

Regarding claim 18:
	Pan discloses:
18. The electronic device of claim 1.
	However, Pan does not expressly disclose:
wherein the backlight module (10) further comprises a light recycle layer (25) disposed on the protection layer (14), and the light conversion layer (24) is disposed on the light recycle layer (25).
	Jeon discloses:
wherein the backlight module (10) further comprises a light recycle layer (25) [Jeong: Fig.1A: band-pass filter 120 ] disposed on the protection layer (14) [Jeong: Fig.1: barrier film 130; Examiner: As shown in Fig.1A, the band-pass filter 120 is at least indirecty disposed on the barrier film 130], and the light conversion layer (24) [Jeong: Fig.1A: light conversion layer 110] is disposed on the light recycle layer (25) [Jeong: Fig.1A: band-pass filter 120; translation (highlighted in translated document): “Figs. 1A and 1B illustrate a light conversion member according to a first embodiment of the present disclosure. As illustrated in Figs. 1A and 1B, the light conversion member 100 according to the first embodiment of the present disclosure includes at least of one light conversion layer 110 and at least one band-pass filter 120”; Examiner: The term “disposed on” does not necessarily limit the claim to light conversion layer (24) being disposed on the upper surface of the light recycle layer (25). Accordingly, under BRI any adjacent two layer maybe disposed on another depending on the perspective at this the layers are viewed from.].
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the concept above of Jeong in the invention of Pan in order to yield the predictable result of improving the brightness of the electronic device.    




Allowable Subject Matter
Claims 7, 12, 13 and 19 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 7:
The prior art does not teach or suggest either singularly or in combination the claimed, "wherein there is a distance between a surface of the reflective layer (12) and the color conversion layer (24), there is a gap between the two adjacent light emitting diodes (13) of the plurality of light emitting diodes (13), and a ratio of the distance to the gap is greater than 0.09 and less than 0.38", in combination with the other recited claim features.

Regarding claim 12:
The prior art does not teach or suggest either singularly or in combination the claimed, "wherein a plurality of column protrusions (274) are disposed on the bottom surface, the plurality of column protrusions (274) are crossed, and a recess (275) is formed between adjacent column protrusions (274) of the plurality of column protrusions (274)", in combination with the other recited claim features.

Regarding claim 13:
	Claim 13 depends on claim 12 and is found allowable for at least the same reason as discussed above.
Regarding claim 19:
The prior art does not teach or suggest either singularly or in combination the claimed, " wherein a light transmittance at wavelengths between 420 nm to 480 nm of the light recycle layer (25) is greater than 75%, and a light transmittance at wavelengths between 550 inn to 750 mn of the light recycle layer (25) is less than 10%", in combination with the other recited claim features.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Koosha Sharifi-Tafreshi whose telephone number is (571)270-5897. The examiner can normally be reached Mon - Fri 8AM to 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on (571)272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KOOSHA SHARIFI-TAFRESHI/Primary Examiner, Art Unit 2623